Third District Court of Appeal
                              State of Florida

                          Opinion filed July 27, 2016.

                              ________________

                               No. 3D15-2517
                         Lower Tribunal No. 12-12616
                             ________________


                  Carlos Murray and Vivian Murray,
                                  Appellants,

                                      vs.

                            Wilmington Trust,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

     Law Offices of E.I. Friedman, P.A., and Eyal I. Friedman, for appellants.

      McGuireWoods LLP, and Sara F. Holladay-Tobias and Emily Y. Rottmann
(Jacksonville), for appellee.


Before EMAS, FERNANDEZ and SCALES, JJ.

     FERNANDEZ, J.
      Appellants Carlos and Vivian Murray appeal the trial court’s Final Judgment

of Foreclosure. We agree with appellee Wilmington Trust’s confession of error

that the trial court's Final Judgment of Foreclosure must be reversed. Accordingly,

we reverse the Final Judgment of Foreclosure and remand for further proceedings

consistent with this opinion.

      Reversed and remanded.




                                        2